UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-6280


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

CLARENCE SHELDON JUPITER, a/k/a Star,

                Defendant – Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Harrisonburg.     Samuel G. Wilson,
District Judge. (5:93-cr-00004-sgw-1)


Submitted:   October 19, 2010             Decided:   October 26, 2010


Before DUNCAN, KEENAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Clarence Sheldon Jupiter, Appellant Pro Se.        Donald Ray
Wolthuis, Assistant United States Attorney, Roanoke, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Clarence Sheldon Jupiter appeals the district court’s

order   denying   his   18    U.S.C.    § 3582(c)(2)    (2006)     motion   for

reduction of sentence based on Amendments 505 and 706 to the

U.S. Sentencing Guidelines Manual.             We have reviewed the record

and find no reversible error.               Accordingly, we affirm for the

reasons stated by the district court. United States v. Jupiter,

No. 5:93-cr-00004-sgw-1 (W.D. Va. Aug. 21, 2009).                  We dispense

with oral argument because the facts and legal contentions are

adequately    presented      in   the   materials   before   the    court   and

argument would not aid the decisional process.

                                                                      AFFIRMED




                                        2